DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments of claims submitted on 09/22/2021 have been considered and entered.  Claims 1, 2, 11, 20 and 23 have been amended and claims 3-10 and 12-15 have been canceled.  Therefore, claims 1, 2, 11 and 16-23 are now pending in the instant application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claims 1 and 2, the closest prior art Balint ‘301 discloses a disc brake comprising: a brake caliper (2), a brake disc (3), a carrier (1), and two fastening elements each have a guide bar (9), wherein one guide bar is guided as a fixed bearing (4) and the other guide bar is guided in a floating bearing (5) having a guide bush (7) and a tubular (12) having a ring portion (note the rounded end portion of the tubular 12 as shown in fig. 4) and a web portion (note the end portion of the tubular 12 as shown in figs. 7 and 9).  However, prior art fails to disclose the ring portion is the peripheral groove of the guide bar is prestressed axially directly or indirectly with respect to the guide bar by the web portion connected to the ring portion by a waisting as recited in the claims.  Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 2.  Therefore, independent claims 1 and 2 are allowable.  Claims 11 and 16-26 depend directly or indirectly on claims 1 and 2 accordingly and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657